Citation Nr: 1422508	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-19 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services provided by Mease Countryside Hospital on November 23, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to March 1972. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a determination of the Department of Veterans Affairs (VA) Medical Center in Tampa, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in May 2012.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When this issue was before the Board in November 2013, it was determined that further development was needed to include obtaining a VHA medical opinion.  The requested opinion was issued in February 2014.  In April 2014, the Veteran submitted additional evidence and specifically requested a remand so that the AOJ could review this additional evidence in the first instance.  As the Veteran has not waived AOJ consideration of the newly submitted evidence and the evidence submitted is pertinent to the claim, a remand for AOJ review, and as indicated, issuance of a supplemental statement of the case is warranted.

Accordingly, the case is REMANDED for the following action:

The case should be reviewed on the basis of the additional evidence associated with the file since the June 2011 statement of the case to include the Veteran's lay statements, the February 2014 VHA opinion, and other added evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



